UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 OR []TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1 TO COMMISSION FILE NUMBER 0-27757 CASE FINANCIAL INC. (Exact Name of registrant as specified in its charter) DELEWARE (State of other jurisdiction of incorporation or organization) 33-0529299 (I.R.S. Employer Identification Number) 7720 El Camino Real, Suite 2E, Carlsbad, CA (Address of principal executive offices) 92009 (Zip code) (760) 804-1449 (Issuer's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Number of shares of issuer's common stock outstanding as of April 30, 2009: 29,185,145 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. INTERIM CONSOLIDATED FINANCIAL STATEMENTS ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATION ITEM 3. CONTROLS AND PROCEDURES PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 2.UNREGISTERED SALE OF EQUITY SECURITIES ITEM 3. DEFAULTS IN SENIOR SECURITIES ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5.OTHER INFORMATION ITEM 6.EXHIBITS SIGNATURES 2 PART I – FINANCIAL INFORMATION ITEM 1. INTERIM CONSOLIDATED FINANCIAL STATEMENTS CASE FINANCIAL, INC. AND SUBSIDIARIES Consolidated Balance Sheets ASSETS (Unaudited) As of As of March 31, September 30, 2009 2008 Current Assets Cash & cash equivalents $ 66 $ 2,963 Prepaid expense 8,758 41,223 Total Current Assets 8,824 44,186 Net Property & Equipment - - Other Assets Deposits 1,453 1,453 Total Other Assets 1,453 1,453 TOTAL ASSETS $ 10,277 $ 45,639 LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Bank overdraft $ - $ - Accounts payable and accrued expenses 1,073,406 757,629 Loans payable - related parties 70,267 8,268 Loans payable 215,000 200,000 Total Current Liabilities 1,358,673 965,897 TOTAL LIABILITIES 1,358,673 965,897 Stockholders' Equity (Deficit) Preferred stock, ($.0001 par value, 20,000,000 shares authorized; none issued and outstanding.) - - Common stock, (par value $.001 per share, 100,000,000 shares authorized: 28,935,145 shares issued and outstanding as of March 31, 2009 and September 30, 2008) 28,935 28,935 Paid-in capital 10,609,943 10,609,943 Accumulated deficit (11,987,274 ) (11,559,136 ) Total Stockholders' Equity (Deficit) (1,348,396 ) (920,258 ) TOTAL LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) $ 10,277 $ 45,639 3 CASE FINANCIAL, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) March 31, 2007 Six Months Six Months Three Months Three Months Ended Ended Ended Ended March 31, March 31, March 31, March 31, 2009 2008 2009 2008 Revenues Contract fees - Service $ - $ - $ - $ - Net Revenue - Operating Expenses - Depreciation - 149 - - General and administrative 79,375 51,492 20,154 26,448 Salaries 84,000 84,000 42,000 42,000 Bad debts - - Stock option expense - - Professional fees 252,763 100,213 50,395 41,612 Total Operating Expenses 416,138 235,854 112,549 110,060 Other Income & (Expenses) Other income - - - 0 Total Other Income & (Expenses) - - - 0 Income (Loss) from operations (416,138 ) (235,854 ) $ (112,549 ) $ (110,060 ) Other Income (Expenses) Interest income - 5,453 - 3,433 Interest expense (12,000 ) (12,000 ) (6,000 ) (6,000 ) Other income - 13,425 - 11,441 Other expense - (110 ) - (110 ) Total Other income (12,000 ) 6,768 (6,000 ) 8,764 Net income (loss) before discontinued operations (428,138 ) (229,086 ) (118,549 ) (101,296 ) Gain (Loss) from discontinued operations - 268,494 97,703 63,494 Net Income $ (428,138 ) $ 39,408 (20,846 ) (37,802 ) Net Income (Loss) per common share - basic and diluted: From continuing operations $ (0.01 ) $ (0.01 ) $ (0 ) $ (0.00 ) From discontinued operations $ - $ 0.01 $ 0 $ 0.00 Weighted average number of common shares - basic and diluted 28,935,145 28,535,145 28,023,050 28,535,145 4 CASE FINANCIAL, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Six Months Six Months Ended Ended March 31, March 31, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Gain (Loss) from discontinued operations $ - $ 39,408 Gain (Loss) from continuing operations (428,138 ) (268,494 ) Net income (loss) (428,138 ) (229,086 ) Adjustments to reconcile net loss to net cash Amortization of prepaid royalty - 149 provided by (used in) operating activities: Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses 32,465 40,486 Increase (decrease) in accounts payable and other liabilities 315,777 103,175 Net cash (used by) continuing operations - (85,276 ) Net cash provided by continuing operations - 268,494 Net cash (used by) provided by operating activities (79,896 ) 183,218 CASH FLOWS FROM INVESTING ACTIVITIES Increase in loan receivable - (105,453 ) Net cash provided by (used in) investing activities - (105,453 ) CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft - Proceeds from borrowings - (related parties) 61,999 - Proceeds from borrowings 15,000 - Net cash provided by (used in) financing activities 76,999 - Net increase (decrease) in cash & cash equivalents (2,897 ) 77,765 Cash & cash equivalents at beginning of period 2,963 4,636 Cash & cash equivalents at end of period $ 66 $ 82,401 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest expense $ 12,000 $ 12,000 Income taxes paid $ - $ - 5 CASE FINANCIAL, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements As of March 31, 2009 NOTE 1 -CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The accompanying March 31, 2009 condensed consolidated financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at March 31, 2009 and for all periods presented have been made.
